 



Exhibit 10.28.5
AMENDMENT NO. 5
TO
AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT
     This Amendment No. 5 to Amended and Restated Loan and Security Agreement
(this “Amendment”) is entered into this 23 day of February, 2007, by and between
Harris Stratex Networks Operating Corporation, a Delaware corporation fka
Stratex Networks, Inc., a Delaware corporation (“Borrower”), and Silicon Valley
Bank (“Bank”). Capitalized terms used herein without definition shall have the
same meanings given them in the Loan Agreement (as defined below).
Recitals
     A. Borrower and Bank have entered into that certain Amended and Restated
Loan and Security Agreement dated as of January 21, 2004 (as amended, restated,
modified and/or supplemented from time to time, the “Loan Agreement”), pursuant
to which Bank agreed to extend and make available to Borrower certain advances
of money.
     B. On January 26, 2007, Stratex Networks, Inc. issued additional shares to
Harris Corporation (“Harris”) in exchange for the assets of Harris’ Microwave
Communications Division, creating a newly formed public company, Harris Stratex
Networks, Inc. (“HSTX”), now a majority owned Subsidiary of Harris. Stratex
Networks, Inc. merged with Stratex Merger Corp., changed its name to Harris
Stratex Networks Operating Company, and is now a wholly-owned Subsidiary of
HSTX.
     C. Borrower has been advised by Harris that the security interest granted
to Bank under the Loan Agreement contravenes certain negative covenants under
Harris’ bank credit facility which restrict liens, and desires that Bank
terminate such security interest and amend the Loan Agreement upon the terms and
conditions more fully set forth herein.
     D. Subject to the representations and warranties of Borrower herein and
upon the terms and conditions set forth in this Amendment, Bank is willing to
amend the Loan Agreement as set forth herein.
Agreement
     NOW, THEREFORE, in consideration of the foregoing Recitals and intending to
be legally bound, the parties hereto agree as follows:
     1. Amendments to Loan Agreement.
          1.1 References to “Borrower”. All references in the Loan Agreement to
“Borrower” or to “Stratex Networks, Inc.” shall hereafter mean and refer to
Harris Stratex Networks Operating Corporation.
          1.2 Security Interest. Bank hereby terminates and releases its
security interest in the Collateral, and will take such actions as necessary to
terminate financing statements, account control agreements and other evidences
of its lien. To evidence the unsecured nature of the Credit Extensions,
conforming changes shall be made throughout the Loan Agreement. Specifically,

 



--------------------------------------------------------------------------------



 



Sections 4 (Creation of Security Interest) and 5.2 (Collateral) and Exhibit A
are hereby deleted in their entirety and, in each case, replaced by the section
heading “Intentionally Omitted.”)
          1.3 Section 6.2 (Financial Statements, Reports, Certificates).
Section 6.2 is hereby amended to read in its entirety as follows:
          “(a) Borrower will deliver to Bank: (i) within five (5) Business Days
of filing, but in no event later than fifty (50) days after the end of each
fiscal quarter in the case of the Form 10-Q and ninety-five (95) days after the
end of each fiscal year in the case of the Form 10-K, copies of all reports on
Forms 10-K and 10-Q filed by HSTX with the Securities and Exchange Commission;
(ii) as soon as available, but no later than thirty (30) days after the end of
each month, a cash holding report in form and substance satisfactory to Bank,
and agings of accounts payable and accounts receivable, international and
domestic, sorted by due date; (iii) as soon as available, but no later than
forty-five (45) days after the end of each fiscal year, a one (1) year (prepared
on a quarterly basis) financial projections of Borrower on a Consolidated basis,
including a pro forma balance sheet and statements of income and cash flows and
showing projected operating revenues, expenses and debt service of Borrower on a
Consolidated basis; (iv) a prompt report of any material infringements to its
Intellectual Property (collectively, “IP Infringements”); (v) a prompt report of
any legal actions pending or threatened against Borrower or any Subsidiary that
could result in damages or costs to Borrower or any Subsidiary of $2,000,000 or
more, or in which an adverse decision could reasonably be expected to cause a
Material Adverse Change (collectively, “Material Litigation”); and (vi) other
financial information Bank reasonably requests.
               (b) Borrower will deliver to Bank with its financial statements
delivered pursuant to subsection (a)(i) above, a Compliance Certificate signed
by a Responsible Officer in the form of Exhibit D.”
          1.4 Section 6.7 (Financial Covenants). The financial covenants
contained in Section 6.7 shall be measured using the Consolidated financial
information of HSTX commencing with the fiscal quarter ending March 31, 2007.
          1.5 Section 6.8 (Further Assurances). Section 6.8 is hereby amended to
read in its entirety as follows:
          “Borrower will execute any further instruments and take further action
as Bank reasonably requests to effect the purposes of this Agreement.”
          1.6 Section 7.5 (Encumbrance). Section 7.5 is hereby amended to read
in its entirety as follows:
          “Create, incur, or allow any Lien on any of its assets or property, or
assign or convey any right to receive income, including the sale of any
Accounts, or permit any of its Subsidiaries to do so, except for (a) Permitted
Liens, or (b) Transfers of Accounts in the ordinary course of Borrower’s
business in exchange for cash or other unencumbered Property to an entity or
entities regularly engaged in the purchase of such Accounts.”
          1.7 Section 13 (Definitions). The definition of “Material Adverse
Change” is amended and restated in its entirety as follows:

2



--------------------------------------------------------------------------------



 



          “Material Adverse Change” is any of the following: (a) a material
adverse change in the business, operations, or condition (financial or
otherwise) of the Borrower, or (b) a material impairment of the prospect of
repayment of any portion of the Obligations.
          1.8 Section 13 (Definitions). A new definition of “HSTX” is added as
follows:
          “HSTX” means Harris Stratex Networks, Inc., a Delaware corporation.
          1.9 Compliance Certificate. A new form of Compliance Certificate,
attached hereto as Exhibit A, hereby replaces the existing form attached as
Exhibit D to the Loan Agreement.
     2. Borrower’s Representations And Warranties. Borrower represents and
warrants that:
               (a) immediately upon giving effect to this Amendment (i) the
representations and warranties contained in the Loan Documents are true,
accurate and complete in all material respects as of the date hereof (except to
the extent such representations and warranties relate to an earlier date, in
which case they are true and correct as of such date), and (ii) no Event of
Default has occurred and is continuing;
               (b) Borrower has the corporate power and authority to execute and
deliver this Amendment and to perform its obligations under the Loan Agreement,
as amended by this Amendment;
               (c) the certificate of incorporation, bylaws and other
organizational documents of Borrower delivered to Bank on the Closing Date
remain true, accurate and complete and have not been amended, supplemented or
restated and are and continue to be in full force and effect;
               (d) the execution and delivery by Borrower of this Amendment and
the performance by Borrower of its obligations under the Loan Agreement, as
amended by this Amendment, have been duly authorized by all necessary corporate
action on the part of Borrower; and
               (e) this Amendment has been duly executed and delivered by the
Borrower and is the binding obligation of Borrower, enforceable against it in
accordance with its terms, except as such enforceability may be limited by
bankruptcy, insolvency, reorganization, liquidation, moratorium or other similar
laws of general application and equitable principles relating to or affecting
creditors’ rights.
     3. Limitation. The amendments set forth in this Amendment shall be limited
precisely as written and shall not be deemed (a) to be a waiver or modification
of any other term or condition of the Loan Agreement or of any other instrument
or agreement referred to therein or to prejudice any right or remedy which Bank
may now have or may have in the future under or in connection with the Loan
Agreement or any instrument or agreement referred to therein; or (b) to be a
consent to any future amendment or modification or waiver to any instrument or
agreement the execution and delivery of which is consented to hereby, or to any
waiver of any of the provisions

3



--------------------------------------------------------------------------------



 



thereof. Except as expressly amended hereby, the Loan Agreement shall continue
in full force and effect.
     4. Effectiveness. This Amendment shall become effective upon the
satisfaction of all the following conditions precedent:
          4.1 Amendment. Borrower and Bank shall have duly executed and
delivered this Amendment to Bank.
          4.2 Payment of Bank Expenses. Borrower shall have paid all Bank
Expenses (including all reasonable attorneys’ fees and reasonable expenses)
incurred and invoiced through the date of this Amendment.
     5. Counterparts. This Amendment may be signed in any number of
counterparts, and by different parties hereto in separate counterparts, with the
same effect as if the signatures to each such counterpart were upon a single
instrument. All counterparts shall be deemed an original of this Amendment.
     6. Integration. This Amendment and any documents executed in connection
herewith or pursuant hereto contain the entire agreement between the parties
with respect to the subject matter hereof and supersede all prior agreements,
understandings, offers and negotiations, oral or written, with respect thereto
and no extrinsic evidence whatsoever may be introduced in any judicial or
arbitration proceeding, if any, involving this Amendment; except that any
financing statements or other agreements or instruments filed by Bank with
respect to Borrower shall remain in full force and effect.
     7. Governing Law. THIS AMENDMENT SHALL BE GOVERNED BY AND SHALL BE
CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE OF CALIFORNIA
WITHOUT GIVING EFFECT TO PRINCIPLES OF CONFLICT OF LAW.
[Signature page follows.]

4



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be
executed as of the date first written above.

               Borrower:   Harris Stratex Networks Operating Corporation,
a Delaware corporation
      By:   /s/ Sarah A. Dudash         Printed Name:  Sarah A. Dudash       
Title:   Chief Financial Officer     

                  By:   /s/ Carol A. Goudey         Printed Name:  Carol A.
Goudey        Title:   Treasurer     

               Bank: Silicon Valley Bank
      By:   /s/ Ray Aguilar         Printed Name:  Ray Aguilar        Title:  
Relationship Manager     

5



--------------------------------------------------------------------------------



 



Exhibit A
COMPLIANCE CERTIFICATE

         
TO:
  SILICON VALLEY BANK Date:
 
  3003 Tasman Drive
Santa Clara, CA 95054    
 
       
FROM:
  HARRIS STRATEX NETWORKS OPERATING CORPORATION    

The undersigned Responsible Officer of Harris Stratex Networks Operating
Corporation (“Borrower”) certifies that under the terms and conditions of the
Amended and Restated Loan and Security Agreement dated January 21, 2004, between
Borrower and Bank (as amended, the “Agreement”), (i) Borrower is in complete
compliance for the period ending _________ with all required covenants except as
noted below and (ii) all representations and warranties in the Agreement are
true and correct in all material respects on this date. In addition, the
undersigned Responsible Officer certifies that Borrower (x) has complied with
Section 6.4 of the Agreement with respect to payment of taxes of Borrower and
its Subsidiaries and (y) does not have any legal actions pending or threatened
against Borrower or any of its Subsidiaries which Borrower has not previously
notified in writing to Bank pursuant to Section 6.2 of the Agreement. Attached
are the required financial reports and calculation of financial covenants
supporting the certification. The undersigned acknowledges that no borrowings
may be requested at any time or date of determination that Borrower is not in
compliance with any of the terms of the Agreement, and that compliance is
determined not just at the date this certificate is delivered.
Please indicate compliance status by circling Yes/No under “Complies” or
“Occurrences” columns.

              Reporting Covenant   Required   Complies
A/R and A/P agings
  Monthly within 30 days   Yes   No
Quarterly financial statements + CC
  Quarterly within 50 days   Yes   No
Annual audited financial statements
  Annually within 95 days   Yes   No
With compliance certificate
                    Occurrences*
IP Infringements
  Prompt   Yes   No
Material Litigation
  Prompt   Yes   No

1



--------------------------------------------------------------------------------



 



                  Financial Covenant   Required   Actual   Complies
Minimum Tangible
Net Worth
(Quarterly)
  54,000,000 plus (i) twenty-five percent (25%) of net income, as determined in
accordance with GAAP, and (ii) fifty percent (50%) of any increases to net worth
due to Subordinated Debt or net equity proceeds from either public or public
offerings for such quarter and all preceding quarters since December 31, 2005
(exclusive of losses).   $______   Yes   No  
Minimum Liquidity
Ratio (Monthly)
  1.25:1.00   ___:1.00   Yes   No



*If yes, attached is a summary of the Material Litigation or IP Infringements
not previously disclosed by Borrower.

Sincerely,



Harris Stratex Networks Operating Corporation

     
By:
   

     
Name:
   

     
Title:
   

BANK USE ONLY

     
Received by:
   
 
  AUTHORIZED SIGNER

     
Date:
   

     
Verified:
   
 
  AUTHORIZED SIGNER

     
Date:
   

     
Compliance Status:
  Yes          No



2